Memorandum: In the exercise of a proper discretion Special Term should have denied so much of plaintiff’s motion as sought pretrial examination of the members of the train crew of defendant railroad company separate and apart from each other. The record contains statements taken by plaintiff’s representative shortly after the accident from such of these witnesses as were in a position to see the occurrence. Therefore we see no necessity for the requested direction. We understand from the oral argument that plaintiff has abandoned so much of her application as sought to exclude a claim representative of the defendant railroad company from the pretrial examination. (Appeal from order of Erie Special Term granting discovery and inspection.) Present — Williams, P. J., Bastow, Del Veechio and Marsh, JJ.